ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 03/04/2021 is acknowledged.  Claims 1, 2, 4, 5, 9, 13, 14, 16, and 17 have been amended.  Claim 7 has been cancelled.  New claim 18 has been added.  Claims 1-6 and 8-18 are pending in the application.  Applicant’s amendments to the claims have overcome the 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/11/2020.
Additionally, the claim limitations that were interpreted under 112f in the Non-Final Office Action are no longer interpreted as such since they have been amended to recite sufficient structure.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kinza Hecht on 03/12/2021.
The claims have been amended as follows: 
1. 	(Currently amended) A turbine for a power plant, the turbine comprising: 
a turbine housing, 
in the turbine housing, wherein the flow channel has a drive side and an output side, wherein the compressible medium in the flow channel flows from the drive side to the output side, wherein a flow cross-section of the flow channel increases from the drive side to the output side so that the compressible medium can expand, 
a drive shaft and at least one output impeller at least one output impeller comprises an output shaft for operating a generator, wherein the output shaft is configured to be set into a rotational movement by means of the at least one output impeller when the compressible medium flows through the at least one output impeller, wherein the at least one output impeller is connected to the output shaft in a rotationally fixed manner, wherein the drive shaft and the output shaft are mechanically decoupled, and
a circulation device comprising a fluid passage for the compressible medium, into the flow channel atinto the flow channel at and upstream of the at least one output impeller.  

3. 	(Currently amended) The turbine of claim 2, wherein the circulation device contains a feed for the compressible medium, wherein the compressible medium is a heated compressible medium.

comprises an at least partially variable cross-section through which the compressible medium can flow.  

5. 	(Currently amended) The turbine of claim 4, wherein the circulation device contains a feed for the compressible medium, wherein the fluid passage comprising the at least partially variable cross-section is downstream of the feed, and wherein the at least partially variable cross-section through which the compressible medium flows downstream of the feed in a direction of flow of the compressible medium first increases and then decreases continuously.  

8. 	(Currently amended) The turbine of claim [[1]] 3, wherein [[a]] the heated compressible medium is obtainable from the compressible medium by means of a heat exchanger.  

9. 	(Currently amended) The turbine of claim 1, wherein the drive shaft is set into a rotational movement by means of an electric starter at least in a running-in phase.  

14. 	(Currently amended) A power plant unit comprising:
a turbine, the turbine comprising 
a turbine housing, 
a flow channel for a compressible medium [[is]] arranged in the turbine housing, wherein the flow channel has a drive side and an output side, wherein the compressible medium in the flow channel flows from the drive side to the output side, wherein a flow 
a drive shaft and at least one output impeller at least one output impeller comprises an output shaft for operating a generator, wherein the output shaft is set into a rotational movement by means of the at least one output impeller when the compressible medium flows through the at least one output impeller, wherein the at least one output impeller is connected to the output shaft in a rotationally fixed manner, wherein the drive shaft and the output shaft are mechanically decoupled, and 
a circulation device comprising a fluid passage for the compressible medium, into the flow channel at into the flow channel at and upstream of the at least one output impeller.  

15. 	(Currently amended) The power plant unit of claim 14, further comprising a heat accumulator as the compressible medium, wherein the heat accumulator is chargeable by an element selected from the group consisting of a solar cell, a photovoltaic panel, an internal combustion engine, a fuel cell, a burner element for a fossil fuel, or a wind turbine.  

16. 	(Currently amended) A method for operating a power plant including a turbine, wherein the turbine is arranged in a turbine housing, wherein a flow channel for a compressible medium  wherein a drive shaft and at least one output impeller are arranged in the flow channel, wherein the at least one output impeller comprises an output shaft, wherein the at least one output impeller is Page 6 of 20U.S. Pat. App. No. 17/031,794Docket no. 2029-0020connected to the output shaft in a rotationally fixed manner, wherein the drive shaft and the output shaft are mechanically decoupled, wherein a circulation device comprising a fluid passage for the compressible medium is provided, wherein the circulation device is configured such that a first partial volume of the compressible medium flows into the flow channel at into the flow channel at  and upstream of the at least one output impeller, 
flowing the first partial volume of the compressible medium into the flow channel at the drive side,
flowing the second partial volume of the compressible medium into the flow channel at the output side and upstream of the at least one output impeller,
generating a rotational movement of the drive shaft of the turbine by the compressible medium, 
generating a rotational movement of at least one output impeller, wherein the rotational movement of the drive shaft takes place independently of the rotational movement of the output shaft by means of the drive shaft and the output shaft being mechanically decoupled, and 
driving a generator with the output shaft to generate .  

Reasons for Allowance
Claims 1-6 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The claimed combination in independent claim 1 including: “wherein the at least one output impeller is connected to the output shaft in a rotationally fixed manner, wherein the drive shaft and the output shaft are mechanically decoupled, and a circulation device comprising a fluid passage for the compressible medium, wherein the circulation device is configured such that a first partial volume of the compressible medium flows into the flow channel at the drive side and a second partial volume of the compressible medium flows into the flow channel at the output side and upstream of the at least one output impeller” is not disclosed or rendered obvious over the art of record. Independent claims 14 and 16 include similar recitations, and the same is applied.
With respect to the cited portion of claim 1 above, the Janes reference relied upon in the previous Office Action discloses (see Fig. 9) an output impeller 140 on an output shaft 12 that is mechanically decoupled from a drive shaft (see shaft on which turbine blades 24 and 32 are and upstream of an output impeller on an output shaft that is mechanically decoupled from the drive shaft. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        03/16/2021

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746  
Wednesday, March 17, 2021